          Case 1:20-cv-02090-RC Document 14 Filed 08/18/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
AMERICAN OVERSIGHT                  )
                                    )
                  Plaintiff,        )
v.                                  )                Case No. 20-cv-2090 (RC)
                                    )
U.S. CENSUS BUREAU, et al.          )
                                    )
                  Defendants.       )
____________________________________)

                                  JOINT STATUS REPORT

       Plaintiff American Oversight and defendants U.S. Census Bureau (“the Census Bureau”)

and U.S. Department of Commerce (“Commerce”), by undersigned counsel, hereby submit this

joint status report pursuant to the Court’s June 18, 2021, Minute Order.

       As reported in the last joint status report, search, processing, and production of records

responsive to Plaintiff’s FOIA requests to Commerce are complete. On August 18, 2021, the

Census Bureau provided a final production for the Sent Communications FOIA request (tracking

number ‘1356) from the corrected batch of responsive records. Plaintiff is in the process of

reviewing the produced records. The Census Bureau is now processing Plaintiff’s White House

Key Terms FOIA request (tracking number ‘1042).

       The parties propose to file another joint status report on or before October 19, 2021,

providing an update on the status of the case.

Dated: August 18, 2021                               Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ELIZABETH J. SHAPIRO
Case 1:20-cv-02090-RC Document 14 Filed 08/18/21 Page 2 of 2



                                Deputy Branch Director
                                Federal Programs Branch

                                /s/ Liam C. Holland
                                Liam C. Holland (NY Bar No. 5580378)
                                Trial Attorney
                                U.S. Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street, N.W.
                                Washington, D.C. 20530
                                Tel.: (202) 514-4964
                                Fax: (202) 616-8470
                                Email: Liam.C.Holland@usdoj.gov

                                Attorneys for Defendant


                                /s/ Emma Lewis
                                Emma Lewis
                                D.C. Bar No. 144574

                                AMERICAN OVERSIGHT
                                1030 15th Street NW, B255
                                Washington, DC 20005
                                (202) 919-6303
                                emma.lewis@americanoversight.org

                                Counsel for Plaintiff
